Appeal by the defendant from a judgment of the County Court, Westchester County (Cacace, J.), rendered August 19, 2009, convicting him of burglary in the third degree, grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, criminal mischief in the fourth degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court properly denied the defendant’s challenge for cause to a prospective juror. “The determination as to whether a prospective juror can provide reasonable jury service in a given case is left largely to the discretion of the trial court, *947which can question and observe the prospective juror during voir dire” (People v Taylor, 76 AD3d 717, 718 [2010] [internal quotation marks omitted]). Viewing the prospective juror’s voir dire as a whole (see People v Blyden, 55 NY2d 73, 78 [1982]), we find that her responses demonstrated that she could be fair and impartial (see People v Chambers, 97 NY2d 417, 419 [2002]; People v Valdivia, 65 AD3d 950 [2009]; People v Tapper, 64 AD3d 620, 621 [2009]). Rivera, J.P., Florio, Dickerson and Eng, JJ., concur.